Media literacy in a digital world (short presentation)
- The next item is a brief presentation of the report by Mrs Prets, on behalf of the Committee on Culture and Education, on media literacy in a digital world.
rapporteur. - (DE) Mr President, Commissioner, at this late an hour, the media are no longer present, yet media literacy is still necessary!
What is media literacy, and why is it so important that we pay more attention to it? Digital development, the new technologies and information technologies have actually already overtaken us in their development and we are, in fact, lagging behind in terms of our handling of them and the way in which we teach and learn. Media literacy means possessing the ability to use the media, to understand and critically evaluate the various aspects of the media and media content and to be able to communicate in various contexts.
As well as these educational elements, equipment and access to new technologies also play an absolutely critical role and in this respect there are great discrepancies, for example between the different Member States of the European Union and between rural and urban areas. There is still a lot of investment to be made in infrastructure in this regard. For this reason, media literacy can also be understood in the extended sense of access to new information technologies and the critical handling of the content such technologies provide. All media users are target groups - be they young or old. The objectives are to make sure that we have the skills to perform critical analysis. We are defining three objectives with that in mind: guaranteeing access to information and communication technologies; analysis and critical handling of media content and media culture; and independent reflection, a production of media texts and safe interaction with the technologies.
Media literacy must become a key skill - which is to say that it must be part of both teacher training and school education. Media literacy should be part of teacher training so that teachers themselves are able to learn it and be able to teach it. We also recommend, in this area, that media-teaching modules be constantly updated so as also to ensure continuing education in this field.
In schools, media literacy must form an integral part of the timetable at every level. We are now at the stage where most children teach each other how to interact with the media and new technologies, but educated interaction, and above all also the consequences of using the media, are, unfortunately, not well enough known at present.
Provision must also be made for older people, and media literacy must become an incorporated and integral part of 'life-long learning', as it is important for the elderly, in particular, to be able to keep up with this technology in order to remain independent and to be able to continue to be involved in community life for longer.
Yet all the progress that comes with this technology of course has side effects, like everything else in life. Because of that, I believe that there are also unnoticed dangers present right now, specifically in relation to the consequences when children communicate in this new way - be it via blogs or whatever else - with others. When they do this they need to be aware - as must every adult - that everything on the Internet can be retrieved at any time. When I put my personal data on the Internet, I make it available to everyone and that means that every individual out there can use my data, or that of another user, to create an image of my personality that can have a bearing on CVs or applications that I make and could have an absolutely critical impact on my future professional life.
The situation that we should have, and that we are aiming for, is one where we use the media in a competent way but we are not ourselves exploited, and that is what we should be working towards.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, the Commission very much welcomes the European Parliament's report on media literacy in a digital world.
Allow me first of all to congratulate the rapporteur, Mrs Prets, and the Committee on Culture and Education, on their work.
The European Commission believes that media education is an important element of Europeans' active participation in today's innovation and information society.
A higher level of media education may significantly help to achieve the Lisbon objectives.
The Council also shares this opinion. It expressed it at the Council of Audiovisual Ministers of 21 May 2008 by adopting conclusions on digital competence.
Parliament's report rightly emphasises the importance of media education in the mobilisation and democratic participation of Europeans, but also in the promotion of intercultural dialogue and in the field of consumer protection.
The Commission agrees with Parliament on the fact that media education applies to all media, including television, film, radio, recorded music, the written press, the Internet and all new digital communication technologies.
Media education is a fundamental competence that should be acquired by the young, but also by their parents, by teachers, by media professionals and by elderly people.
In 2009 the Commission will continue to promote the exchange of best practice by supporting, among other things, existing activities such as MEDIA 2007, the MEDIA International preparatory action and the directive on television broadcasting activities, the AVMS Directive. In particular, and in relation to the reporting obligations laid down by the AVMS Directive, a study has been launched to develop criteria for assessing the various levels of media literacy. The Member States shall be informed of the status of this study tomorrow at the meeting of the AVMS Directive contact committee. The final report will come out in July 2009.
To conclude, I am delighted that the Commission and Parliament recognise the need to adopt a recommendation on media education in the course of 2009.
- The debate is closed.
The vote will take place on Tuesday 16 December 2008.